Citation Nr: 0828311	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  96-23 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his psychiatrist


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

When this case first came before the Board in December 1999, 
the Board reopened the veteran's previously denied claim for 
service connection for schizophrenia and remanded the case 
for additional development.  The Board later denied the 
veteran's claim in June 2001.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and, in July 2002, the veteran and the VA 
General Counsel filed a Joint Motion for Remand.  This motion 
was granted in an August 2002 Court order, and the case was 
returned to the Board.

Following remands in January 2004 and March 2005, the Board 
again denied the veteran's claim in August 2006.  This 
decision was also vacated, pursuant to a Joint Motion for 
Remand and a Court order in March 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board notes preliminarily that the March 2008 Joint 
Motion for Remand indicates that the basis for the motion was 
that the Board had not considered a January 2006 report from 
Raul Correa Grau, M.D., in its decision.  The veteran's 
representative and the VA General Counsel further stressed 
that the veteran had the right to submit additional evidence, 
and the Board needed to comply with 38 U.S.C.A. §§ 5103 and 
5103A (West 2002) concerning VA's duties to notify and assist 
the veteran with the development of evidence pertinent to his 
case.

In the present case, the veteran underwent VA examinations in 
conjunction with his claim in June 1997 and March 2000, and 
the Board notes that a substantial amount of relevant 
evidence has been added to the claims file since the latter 
examination.  
In addition to the report from Dr. Correa Grau, the claims 
file now contains an October 2002 psychiatric report from 
Fernando J. Cabrera, Jr., M.D., who found "medical 
evidence" that the veteran's "emotional condition" of 
schizophrenia was incurred and present while he was in the 
Army.

Most significantly, the claims file now contains a July 2008 
report from Christina Riebeling, Ph.D., a licensed clinical 
psychologist from Charlottesville, Virginia who reviewed the 
claims file but apparently did not examine the veteran.  Dr. 
Riebeling noted the veteran's in-service complaints of a 
"destructive desire" and confused ideas in January 1954, 
indicated that these complaints were consistent with several 
associated features of paranoid schizophrenia, and asserted 
that somatic complaints were "typical of Schizophrenic 
Hispanic patients" as indicated in a recent study.  Dr. 
Riebeling also indicated that the onset of schizophrenia 
"typically" occurs between the late teens and mid-30s and 
pointed out the differences in the opinions between the 
veteran's own treatment providers and the VA examiners.  

In summary, Dr. Riebeling noted that the veteran had "a 
prodromal phase" of schizophrenia that occurred before his 
diagnosis in 1970 and that the symptoms exhibited in the Army 
were most reasonably interpreted as prodromal symptoms of 
schizophrenia.  Regardless of existing documentation, it 
"would not be surprising for a poorly educated, Hispanic 
male to delay seeking psychiatric treatment.  It would be 
even less surprising if that person also lacked insight and 
suffered with paranoia."  Therefore, it was Dr. Riebeling's 
opinion that the veteran entered the prodromal phase of 
schizophrenia by 1954, and his disease progressed such that 
"positive symptoms and the more visible phase of his illness 
led to his diagnosis in 1970."  

Dr. Riebeling has, in essence, asserted that the veteran's 
lack of treatment for psychiatric symptoms for approximately 
15 years following service can be attributed to not only a 
lack of insight but also a delay resulting from his 
educational level and ethnic background.  This particular 
theory of the case was not addressed in the reports of the 
veteran's prior VA examinations, and the Board further notes 
that Dr. Riebeling's opinion does not appear to have been 
based upon an interview with the veteran.  The Board thus 
finds that the veteran should undergo a further VA 
psychiatric examination, with a psychiatrist who has reviewed 
all of the recent evidence of record, has interviewed the 
veteran, and has addressed the theory asserted by Dr. 
Riebeling.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination, with a licensed 
psychiatrist, to determine the nature and 
etiology of his claimed schizophrenia.  
The veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  Particular 
attention should be directed to the 
October 2002 report from Dr. Cabrera and 
the July 2008 report from Dr. Riebeling.

All tests and studies deemed necessary by 
the examiner should be performed, and the 
examiner's interview questions should 
focus on the approximately 15 years 
following the veteran's separation from 
service.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
veteran's schizophrenia was first 
manifest in service or within one year 
thereafter.  Regardless of the opinion 
rendered, the examiner should address the 
theory presented by Dr. Riebeling that 
certain factors (i.e., lack of insight, 
low education level, and ethnic 
background) would have led to a delay in 
the veteran's seeking of psychiatric 
treatment.  A complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.

2.  After completion of the above 
development, the veteran's claim of 
entitlement to service connection for 
schizophrenia should be readjudicated.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

